DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to the applicant’s arguments filed on 11/11/2021 wherein: claims 1-5, 8-15, and 18-20 have been amended, no claims have been deleted, and no claims have been added. Accordingly, claims 1-20 are now pending.
Response to Arguments
Applicant’s arguments, filed on 11/11/2021, with respect to the rejection(s) of claims 1-20 under 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly amended limitations (see 112(b) rejections below).
Applicant’s arguments, filed on 11/11/2021 with respect to the 102 and 103 rejections have been fully considered and are persuasive. Therefore, these rejections have been withdrawn. 
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite, “second plurality of distances comprising distances between the mobile transceiver and each of the plurality of fixed transceivers”. This limitation is indefinite because, although the second plurality of distances is defined, it is still unclear how this second plurality of distances is different from the first plurality of distances, which is defined to be “distances between a mobile transceiver placed on the vehicle and a fixed transceiver of a plurality of fixed transceivers”. The definitions of both, the first and the second plurality of distances, appear to be similar if not the same (distances between the mobile transceiver and each transceiver of the plurality of transceivers). Thus, the metes and bounds of the claims are indefinite. Claims 2-10 and 12-20 depend from claims 1 and 11 respectively, include all of their limitations, and do not cure their deficiencies, rendering them rejected under the same or similar rationale.
Claims 3 and 13 recite, “Obtaining the second plurality of distances by interpolating the plurality of transceiver distances based on differences between a location of the first point and locations of the plurality of predefined points”. This limitation is indefinite because: (a) It is unclear where the location of the first point and the locations of the predefined points come from, how they are obtained, or measured; (b) it is unclear where or how the differences between these locations is obtained or measured. Therefore, these claims are rejected as being incomplete for omitting essential elements/steps, such omission amounting to a gap between the elements. The omitted elements are: measuring/obtaining location of the first point, locations of the predefined points, and differences between these locations (See MPEP § 2172.01). Claims 4 and 14 depend from claims 3 and 13 respectively, include all of their limitations, and do not cure its deficiencies. Therefore, these claims are rejected under the same rationale.
Claims 5 and 15 recite, “the vehicle’s location” (line 10) and “the pose direction”. There is insufficient antecedent basis for these terms in the claims, nor in the claims from which they depend, rendering the claim scopes indefinite. Claims 6 and 16 depend from claims 5 and 15 respectively, include 
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        




/RAMI KHATIB/Primary Examiner, Art Unit 3669